ELLETT, Chief Justice
(dissenting):
This is an appeal from a decision of the Juvenile Court dated May 4, 1976, wherein the court refused to set aside and vacate an order dated January 9, 1975, depriving an unwed mother, the appellant herein, of all parental rights in and to her illegitimate child.
The appellant gave birth to Baby Marie on August 10, 1974, and was at that time only sixteen years of age. She lived with her parents in a small apartment and the parents refused to allow her to bring the baby into the home. An initial hearing was held five days later and the baby was placed in the custody of the Division of Family Services for keeping. A week later another hearing was held at which time the mother was advised of her right to counsel. The matter was continued to October 3, 1974, and was subsequently reset for October 24, 1974.
The mother with her attorney appeared at the October 24th hearing and denied that she did not have the capability to care for her child and stated that she did want the child. The trial date was set for November 6, 1974. On that date, the appellant and her lawyer both appeared before the court. She told the court that she wished to keep the child but that her parents would not permit her to bring the child into their home.
The court ordered that the child be placed with the Division of Family Services for the reason that the mother did not have the capabilities to then care for the child. He also set a review in one year.
On December 2, 1974, a petition was filed in the Juvenile Court stating “that the, above named child is homeless or without proper care through no fault of her mother, to wit: said mother desires to care for child but is unable to do so because said mother is 17 years of age and cannot provide financial support for said child; said mother’s parents are unwilling to care for child, said father is either unknown or has no interest in said child; therefore, it is recommended that said child be placed for adoption and parental rights of said parents be terminated.”
The matter was set for January 9, 1975, and due notice given thereof. The appellant appeared without counsel. The court talked fully to the appellant, and the following is abstracted from the record:
THE COURT: What do you think would be the best thing to happen to Marie? For her benefit?
MOTHER: To stay with the foster home.
SOCIAL WORKER: He wants to know about the, do you think it would be best for the baby to placed in an adoptive home?
MOTHER: Ya.
THE COURT: So she’s got some permanent parents that can raise her and do things for her. It takes a lot of courage to give up a child but if you have a situation where it is in the best interest of the child to be placed for adoption that can maybe be the most loving thing you can do for the child. But I don’t want, I don’t want to talk you into anything or out of anything, I just mainly need to know how you feel about this so we know whether to have a trial on it.
MOTHER: But I can’t keep Marie because she’s going to (inaudible) .
THE COURT: Then you agree that I ought to terminate your rights to Marie so we can place her for adoption?
MOTHER: Ya.
On April 2, 1976, some fifteen months later, the mother filed the present petition *1050whereby she sought to have the order of ¿January 9, 1975, vacated. She appeared then with the attorney who now represents her in this appeal. She claims that since the record does not affirmatively show that she was advised of her right to counsel that the order made January 9, 1975, is void. She relies on Section 55-10-109(2), U.C.A. 1953, Replacement Vol. 6A which reads:
(2) A termination of parental rights may be ordered only after a hearing is held specifically on the question of terminating the rights of the parent or parents. A verbatim record of the proceedings must be taken and the parties must be advised of their right to counsel. .
The record in the hearings in the Juvenile Court is made by a tape recorder, and it is not always complete. At the hearing in April, 1976, the question of whether the mother was advised regarding her right to an attorney was discussed at length. Counsel for the state told the judge in the presence of the appellant and her attorney:
ERNEST JONES: O.K., our position is, and I realize when you listen to the tape there is no mention of the court ever advising her to her right to an attorney, but the information we had is that she appeared with Mr. Daines, the attorney, on three prior occasions and I have talked to Mr. Daines and he tells me that what had happened was she had decided by the time we got to this termination hearing that she didn’t want an attorney that she was just going to go in and give up the child for adoption, and that’s the reason he didn’t appear cause she told him she didn’t want at attorney with her, so Plus there’s some indication that when they arrived for the hearing the final hearing for termination there was a large discussion before we ever turned the tape recorder on about her right to an attorney and the fact that if she would have someone here to represent her and the discussion ended up that she didn’t want an attorney that she was here to have her rights as a parent terminated.
⅝: sf: ⅜ ¾: * ‡
ERNEST JONES: Ya, as I remembered there was a big discussion when she showed up without an attorney and the discussion was that you have a right to an attorney and where is Bill Daines cause he had represented her several times before and as I recall the discussion it ended in “I don’t want an attorney, I’m here to terminate my rights as a parent, I have already talked to Bill Daines about it and we have decided to just go ahead with it the way it is.” And I keep thinking the court discussed it with her, the people from Division of Family Services discussed it with her, and she said, “I understand what’s going on and I just want to terminate my rights.”
THE COURT: Well this is certainly compatible with what recollection I have.
⅝: ⅜ ⅜ ¾: ⅝ ⅝
Now I am inclined to, towards this approach to the procedural question. I think that this young lady was advised on prior occasions by prior, by other judicial officers of this court, of her right to be represented by counsel, she was provided counsel, counsel has represented her in other proceedings relating to the custody of the child. I believe from the Mr. Jones comments about those proceedings and my recollection is refreshed additionally and I am convinced that though it doesn’t appear on the tape that I did in fact discuss with her the matter of representation by counsel that she did in fact make it clear that she did not want counsel, that she had made up her mind to what she was going to do and that she was in fact, so whether or not she appears on the tape recording, she knew and had been advised and a discussion was made as to, on that occasion relating to this petition of her rights to counsel she (inaudible), voluntarily, and intentionally waived counsel, that she purposely, intentionally represented to this court that she was not acting under *1051any pressure from anyone, or any promises or representations of anyone, she was fully advised by the court as to the legal consequences of the court entering an order terminating parental rights. . .
It thus appears that the appellant had the advice of counsel and did not want him in court on January 9, 1975, as found by the judge at the hearing held April 22, 1976. Section 55-10-109(3) U.C.A. 1953, Replacement Vol. 6A provides:
Unless there is an appeal from the order terminating the rights of one or both parents, the order permanently terminates the legal parent-child relationship and all the rights and duties, including residual parental rights and duties, of the parent or parents involved.
And Section 55-10-112, Id. provides:
An appeal to the Supreme Court may be taken from any order, decree, or judgment of the juvenile court. The appeal must be taken within one month from the entry of the order, decree or judgment appealed from. [Emphasis added.]
No appeal was ever taken from the order of final deprivation, and the matter cannot be reviewed by the method adopted in this matter.
The natural mother in this case consented to an order of deprivation, and based upon that order the District Court permitted Baby Marie to be adopted some seven months before the petition to vacate was filed in this matter.
This appeal and the proceedings leading up to it might be viewed as an attempt to get money from the adopting parents as well as an effort to belatedly recover the child.
I could concur with the prevailing opinion if the facts were as stated therein. However, since there was ample evidence to support the findings made by the trial court, our duty is to affirm it.1
therefore, dissent from the main opin-jon_

. Rubey v. Wood, 13 Utah 2d 285, 373 P.2d 386 (1962); Stone v. Stone, 19 Utah 2d 378, 431 P.2d 802 (1967).